Citation Nr: 0420413	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-28 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for hepatitis C.  
In April 2004, the veteran testified at a Board hearing in 
Washington, D.C.  

At his April 2004 hearing, the veteran raised a claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability.  Because 
this claim has not yet been adjudicated, and inasmuch as it 
is not inextricably intertwined with the issue now before the 
Board on appeal, it is referred to the RO for initial 
adjudication.

As set forth in more detail below, a remand of this matter is 
required.  This appeal will be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

A review of the record indicates that the veteran was 
diagnosed as having hepatitis C in December 1998.  He 
contends that he contracted this disease in service either as 
a result of a jet injector inoculation or an episode in which 
he was inadvertently jabbed with a needle during horseplay.  
The veteran denies all other risk factors unrelated to 
service, but the Board notes that clinical records show a 
history of post-service surgery for a severed artery as well 
as a history of illicit drug use.  

The veteran has not yet been afforded a VA medical 
examination in connection with his claim and the record does 
not otherwise contain a medical opinion regarding the 
etiology of the veteran's current hepatitis C.  Under the 
Veterans Claims Assistance Act of 2000 (VCAA), a VA 
examination and medical opinion is necessary if there is 
competent evidence of current disability that may be 
associated with active service but the record does not 
include sufficient medical evidence to make a decision.  See 
38 U.S.C.A. § 5103A (West 2002).  

Given the facts of this case, the Board finds that a VA 
medical examination is necessary.  In that regard, it is 
noted that at his April 2004 Board hearing, the veteran and 
his representative requested a remand of this matter for the 
purposes of affording him a VA medical examination.  

Thus, this matter is remanded for the following:  

1.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the etiology of his hepatitis 
C.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current hepatitis C is causally related 
to his active service or any incident 
therein.  In providing this opinion, the 
examiner should specifically address the 
risk factors alleged by the veteran, as 
well as any post-service risk factors.  
If an opinion cannot be provided without 
resort to mere speculation or conjecture, 
this should be commented upon in the 
report.

2.  After the actions requested above 
have been completed, the RO should again 
review the claim considering all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and any representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




